 

e” AO 245B (Rev. 02/08/2019) Judgment in a Criminat Petty Case (Modified) , Page | of |

4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
. Vv. (For Offenses Committed On or After November 1, 1987)
Benjamin Ortega-Ortega Case Number: 3:19-mj-22846

 

Stephen D Lemish

Defendant's Attorney Hi pi ;
REGISTRATION NO, 86550298 r thee c 2

THE DEFENDANT: 7 | JUL 18 2019
XI pleaded guilty to count(s)_1 of Complaint

 

 

 

 

 

. nS LERR USTISTRICT COURT
C] was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA

after a plea of not guilty. ey oan
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

Title & Section Nature of Offense . ~ Count Number(s)
- .. 8:1325 . ' ILLEGAL ENTRY (Misdemeanor) 1. -
oO The defendant has been found not guilty on count(s)
CO Count(s) | - _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

N TIME SERVED . O - days

Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. :
-O Court recommends defendant be deported/removed with relative, _charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change.of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, July 18, 2019
_ Date of Imposition of Sentence

Mbt

HONORABLE F. A. GOSSETT Ill
UNITED STATES MAGISTRATE JUDGE

 

Received fi

DUSM

Clerk’ s Office Copy | , | 3:19-mj-22846 |

 

 
